Citation Nr: 0510167	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia to include on a secondary basis.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a disability of 
the thoracic spine and of the lumbar spine.

3.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1961 to June 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2005, the veteran 
testified at a personal hearing before the undersigned via 
video conference from the RO.  


FINDINGS OF FACT

1.  A left inguinal hernia to include residuals of a left 
inguinal herniorraphy is not attributable to service.  

2.  In March 2000, the Board denied service connection for 
chronic disability of the thoracic spine or chronic 
disability of the lumbar spine.

3.  Evidence submitted since the Board's March 2000 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

4.  The veteran's right hernia recurred in September 2001, 
but the competent evidence shows that it was supportable by a 
truss with no competent evidence that it was not readily 
reducible; by April 2002, competent evidence showed that it 
had not recurred.  



5.  The veteran has a tender postoperative scar due to right 
hernia repair.

6.  There is no competent evidence listing a left inguinal 
hernia to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  A left inguinal hernia was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  The March 2000 Board decision, in which the Board denied 
service connection for chronic disability of the thoracic 
spine or chronic disability of the lumbar spine, is final.  
38 U.S.C.A. § 7104(b) (West 2002).

3.  New and material evidence has not been received since the 
Board's March 2000 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of surgical repair of right inguinal 
hernia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, Diagnostic Code 7338 (2004).

5.  A 10 percent rating for a tender postoperative scar due 
to right hernia repair is met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2004).

6.  Left inguinal hernia is not proximately due to or the 
result of service connection disease or injury.  38 C.F.R. § 
3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
March 2002 and March 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Initial VCAA notification predated the adjudication of the 
claim in this case.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

The Board notes that the veteran has submitted a lay 
statement since his personal hearing, but waived initial AOJ 
jurisdiction over this evidence.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Service Connection for Left Inguinal Hernia

Background

The service medical records are negative for a left inguinal 
hernia.  On his separation examination in June 1963, the 
veteran was examined for a hernia.  A right inguinal hernia 
was diagnosed.  There was no left inguinal hernia.  On his 
Report of Medical History at that time, the veteran did not 
indicate that he had any pain in his left side.  He reported 
that he was in good health.  

Following service, in September 1997, the veteran underwent a 
laparoscopic left inguinal herniorraphy.  

In January 1998, the veteran was afforded a VA examination.  
At that time, the examiner indicated that the left hernia had 
not recurred, but there was residual scarring from the prior 
hernia repair.  The diagnosis was repair of an inguinal 
hernia on the left, once.  

In April 2002, the veteran was examined again.  At that time, 
the veteran reported that during service, he was in an 
artillery unit and his duties involved lifting heavy objects.  
He stated that he developed pain in both sides of his lower 
abdomen, particularly on the right.  In March 1963, he 
underwent surgery for a hernia repair on the right side.  The 
veteran also indicated that he continued to have pain in his 
left side during service, but was told that he did not need 
surgery.  Thereafter, following separation, he related that 
he continued to have pain in his left side.  In 1997, he 
underwent surgery of a left hernia.  Currently, he reported 
pain in his left side and that he wore a belt.  Physical 
examination revealed no left inguinal hernia.  There was 
scarring from the prior surgery.  There was also some 
reduction in muscle tone in the abdominal muscles and fascia 
surrounding the hernia site.  

In January 2005, the veteran testified that heavy lifting 
during service resulted in a left inguinal hernia.  The 
veteran submitted a statement signed by multiple persons 
which stated that they had watched the veteran suffer through 
his hernia operation, suffer from pain and bowel problems, 
and knew him to wear a belt and support.  


Analysis

The veteran did not serve in wartime so 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  In other words, he is not 
competent to state that he has a left inguinal hernia which 
is attributable to service.  Likewise, the persons who stated 
that the veteran has suffered from a left inguinal hernia 
have not been shown to be medical professionals.  They are 
competent to state their observations, but are not competent 
to make diagnoses and to state etiology.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of left hernia disease or 
injury.  Rather, the veteran expressed complaints with regard 
to other medical problems.  His silence with regard to a left 
hernia or any related symptoms, when otherwise affirmatively 
speaking, constitutes negative evidence.  His separation 
examination was negative for a left hernia and the veteran 
did not report any left abdomen pain.  Thus, there is no 
inservice documentation of any left hernia injury or disease.  

Following service, a left hernia was not manifest nor 
diagnosed until 1997, which was over 30 years after the 
veteran's separation from service.  There is no competent 
evidence relating left inguinal hernia to service.  

The veteran stated that he had left abdomen pain during 
service, but was told that an operation was not needed at 
that time.  He maintained that he continued to have left 
abdomen pain after service, until he was diagnosed with a 
left inguinal hernia in 1997.  

The Board finds that the veteran's statements are of little 
probative value.  The veteran is competent to state that he 
lifted heaving objects during service, had left abdomen pain, 
and continued to have left abdomen pain.  However, the 
service medical records do not document any complaints of 
left abdomen pain or any left abdomen/hernia injury related 
to heaving lifting.  As noted, since the veteran reported 
other medical complaints, his silence during service is 
negative evidence.  Further, the objective evidence to 
include the separation examination was negative for any left 
inguinal hernia.  Following service, there is no 
documentation of left abdomen complaints for over 30 years.  
There is no competent evidence of any link between post-
service diagnosis of left inguinal hernia and service.  As 
noted, the veteran is not competent to make this causal link 
or to state the etiology of the post-service diagnosis of 
left inguinal hernia.  

The veteran's opinion regarding the origin of his post-
service diagnosis of left inguinal hernia is not competent.  
The competent evidence does not establish that a left 
inguinal hernia began in service or is due to service.  The 
service medical records showed no left inguinal hernia injury 
or disease.  Thus, there was no chronic left inguinal hernia 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  Despite the 
veteran's statements to the contrary, there is simply no 
record of any continuous symptoms from his separation from 
service onward.  The veteran's statements contradict the 
record.  As such, they are not reliable and not probative.  
Rather, the record establishes that 30 years after such 
separation, the veteran first developed a left inguinal 
hernia independent of service or any incident therein.  
Despite the veteran's contentions that he had a left inguinal 
hernia since service, the record is devoid of supporting 
evidence.  A left inguinal hernia is not attributable to 
service.  

During the hearing, the parties raised the theory of 
secondary service connection.  Since they advanced the 
theory, there is no prejudice to the veteran in considering 
his theory.  See Bernard.  The Board does have an obligation 
to consider theories of entitlement.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In this case, it 
is clear that the veteran has a history of left and right 
inguinal hernias. However, he has presented no competent 
evidence of any relationship between the two.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran's own opinion is 
not competent and is not supported.  This critical 
evidentiary defect was recognized during the hearing and the 
representative planned to have the veteran submit medical 
evidence.  Furthermore, the undersigned left the file open so 
as to allow the veteran to submit medical evidence, but no 
competent evidence was submitted.  In the absence of any 
evidence of any relationship between a left inguinal hernia 
and a right inguinal hernia, the claim fails.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material Evidence

Background

In March 2000, the Board denied service connection for 
chronic disability of the thoracic spine or chronic 
disability of the lumbar spine.  At that time, of record were 
the veteran's service medical records, a January 1982 VA 
examination report, a January 1998 VA examination report, VA 
medical records, and the veteran's assertions that he injured 
his thoracic and lumbar spine during service.  In October 
1997, there was a notation of low back pain with radicular 
signs.  

At his hearing and in correspondence of record, the veteran 
stated that he initially injured his back during service.  He 
indicated that he was injured during his second 8 weeks of 
training.  He stated that VA had not looked into those 
records.  

Additional evidence has been added to the record since the 
March 2000 Board decision.  This evidence consists of a an 
April 2002 examination, records of Dr. E.S., VA medical 
records, a lay statement signed by multiple persons, and the 
veteran's contentions presented in written correspondence and 
at his January 2005 hearing.  


Analysis

Prior decisions of the Board are final.  However, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior decision, there was 
remote post-service evidence of low back pain with radicular 
symptoms.  In March 2000, the Board denied this claim on the 
basis that there was no competent evidence linking any 
disability of the thoracic or lumbar spine to the veteran's 
service, any disability treated in service, or any incident 
that occurred during service.  The March 2000 Board decision 
is final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence is not new and 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect or providing any other 
basis for reopening the claim.  

The April 2000 examination does not address any thoracic or 
lumbar spine disability; thus, it is not relevant.  The 
records of Dr. E.S. reflect that the veteran has been 
prescribed medication.  This evidence does not address 
whether the veteran has a thoracic or lumbar spine disability 
due to disease or injury during service.  As such, it is not 
relevant.  The VA medical records include a March 1998 record 
which documents back complaints.  It does not attribute any 
current complaints to service.  This evidence is cumulative 
of evidence of record in March 2000.  The lay statements 
indicate that the veteran has complained of back pain.  This 
evidence does not relate that back pain to service nor is it 
competent to do so.  See Espiritu.  The veteran's own 
contentions are duplicative and cumulative of those of record 
in March 2000.  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

To the extent that the veteran asserts that VA has not 
obtained all of the service medical records, the Board notes 
that the AOJ requested and obtained the service medical 
records.  This argument is not supported in the record.  

Evidence submitted since the Board's March 2000 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Stated differently, 
at the time of the prior decision, there was evidence of 
remote post-service pathology, but no reliable evidence of 
inservice disease or injury or a nexus to service.  Since 
that determination, nothing has changed.  New and material 
evidence has not been received since the March 2000 decision; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.



Increased Rating

Background

In a December 1964 rating decision, service connection for a 
right inguinal hernia, postoperative, was granted.  A non-
compensable rating was assigned.  

In a March 2000 decision, the Board granted an increased 
rating of 10 percent for postoperative residuals of a right 
inguinal hernia.  The increase was based on a finding that, 
on at least two occasions, current evidence showed a small 
bulge on the right side that was painful, but easily 
reducible.

August 2001 VA outpatient records showed that the veteran was 
seen for a small defect at the site of the internal inguinal 
ring.  There was a small bulge appreciated at the internal 
inguinal ring with valsalva and a small bulge at the femoral 
ring.  There was no hernia at the external ring nor in the 
canal.  The examiner noted that the defect might be a 
concern, but the veteran elected to put off surgery and to 
try a truss instead, which was ordered.  In September 2001, 
it was noted that the veteran had a right inguinal hernia 
with right groin pain and swelling.  

In April 2002, the veteran was examined.  At that time, the 
veteran reported that he had right-sided pain in his abdomen 
and that he used a belt which was the only way he could 
function.  He stated that prolonged walking or activities 
exacerbated the pain.  Physical examination revealed a right 
inguinal scar which was dark in color and of the surgical 
type.  It was somewhat irregular and tender on palpation.  
There was no keloid formation.  There was some loss of 
underlying tissue.  The abdomen was otherwise nontender.  
There was no rebound or guarding.  There were no masses 
detected.  The examiner stated that there was no evidence of 
recurrence of the right inguinal hernia.  There was no 
diastasis.  There was reduced muscle tone in the abdominal 
wall muscle and fascia surrounding the right-sided hernia.  
The diagnosis was right inguinal hernia, status post three 
operations for repair, with residuals of weakening of 
abdominal muscle tone, tenderness, scar, and pain.  

The lay statement indicated that the veteran wore a belt and 
support and still had problems with his hernia.

In correspondence of record and at his personal hearing, the 
veteran stated that his hernia could not be repaired.  He 
indicated that he could not sit for extended periods due to 
pain.  He reported that he wore a truss.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's right inguinal hernia is rated under Diagnostic 
Code 7338.  Under Diagnostic Code 7338, a 10 percent 
evaluation will be assigned where there is postoperative 
recurrent hernia, but it is readily reducible and well 
supported by truss or belt.  A 30 percent evaluation will be 
assigned for an inguinal hernia where the hernia is small, 
postoperative, recurrent, or unoperated irremediable, not 
well-supported by truss or not readily reducible.  

In this case, a 30 percent rating is not warranted.  As of 
September 2001, the veteran was noted to have a hernia, but 
it was determined that a truss could be used.  It was not 
shown by competent evidence not to be readily reducible.  In 
fact, by April 2002, it was determined that the veteran no 
longer had any recurrence of a right inguinal hernia.  

The Board also notes that the most recent examination 
revealed a tender postoperative scar due to right hernia 
repair.  A superficial painful scar warrants a separate 10 
percent rating under Diagnostic Code 7804.  Thus, a separate 
10 percent rating is warranted for this scar.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the right inguinal hernia, but 
the evidence supports separate 10 percent rating for 
postoperative scar due to right hernia repair.


ORDER

Service connection for a left inguinal hernia is denied.  

The application to reopen the claim of service connection for 
a disability of the thoracic spine and of the lumbar spine is 
denied.

An increased rating for residuals of surgical repair of right 
inguinal hernia is denied.  

A 10 percent rating for a tender postoperative scar due to 
right hernia repair is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

Secondary service connection for left inguinal hernia is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


